Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 28-43 are all the claims.
2.	The preliminary amendments to the specification of 9/27/2019 and 2/17/2021 have been entered.
3.	Claims 28-43 are all the claims under examination.

Information Disclosure Statement
4.	The listing of references in the specification is not a proper information disclosure statement.  See pp. 122- 123 of the specification filed 2/17/2021. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
5.	The IDS of 11/5/2021 has been considered and entered. The initialed and dated 1449 form is attached.

Objections
Drawings
6.	The drawing sheet for Figure 9 is objected to because it recites an improper trademarked name “TALEN” without the indicia of a registration.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
7.	The disclosure is objected to because of the following informalities:
a) The disclosure in the specification of 2/17/2021 is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See p. 147. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
b) The specification of 2/17/2021 contains missing text or incomplete sentences, e.g., p. 136 “Error! Reference source not found.”; p. 144 “Table  and Table  and detailed sections below”; and p. 21, 78 and 91 teach “O2”. 
c) The use of the term, e.g., Campath, X-Vivo, TALEN, which is a trade name or a mark used in commerce, has been noted in the copy of the specification filed 2/17/2021. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
 d) The specification filed 2/17/2021 contains nucleotide sequences > 10 nucleic acids in length and which are required to be identified by sequence identifier pursuant to 37 CFR 1.821-1.825. See p. 65.
e) The specification filed 2/17/2021 contains amino acid sequences > 4 amino acids in length and which are required to be identified by sequence identifier pursuant to 37 CFR 1.821-1.825. See p. 10, 11, 40, 55, 58, 59.
f) The Table on p. 59 is not labeled or numbered and it contains sequences that require sequence identifiers.
Appropriate correction is required.

g) The abstract of the disclosure is objected to because it recites the term “novel.”
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
8.	Claims 29-32, 36 and 39-43 are objected to because of the following informalities: 
a) Claims 29-30 recite improper punctuation in Claim 29 and which could be amended to recite “…an insertion, deletion or mutation within the sequence of SEQ ID NO: 18, …”
b) Claims 31-32 are objected to for reciting what appears to be intended Markush group language and where the term “and” should be between the final and penultimate species and not “or.”
c) Claim 36 should be amended to insert a comma after the phrase “of claim 35” in order to comport with the other claims of the claim set.
d) Claims 39-43 are objected to because the claims reference two sets of claims drawn to different features (MPEP 608.01(n)). Applicants could retain the subject matter of either one of the respective independent claims or to separate the subject matter into separate claims.
e) Claim 42 recites “and Burkitt’s lymphoma” and “and a relapsed/refractory expressing B-cell ALL.” The duplicate “and” in the Markush group is confusing and improper for the list of species.
f) Claim 43 fails to point out what is included or excluded by the claim language.  The claim encompasses structures for the UCART22 defined in generic Claim 28 and having specific CD22 binding, but herein the claim proceeds to define the UCART22 as requiring an antibody to allow binding to a specific mAb and a general mAb. The claim construction is unclear and confusing.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 41-43 recite the limitation "or the UCART cells of Claim 37" in each of the claims.  There is insufficient antecedent basis for this limitation in each   claim. Claim 37 is drawn to a UCART22 and a UCART19 population of cells.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
10.	Claims 37-38 and 41-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 37-38 and 41-43 are drawn to structures that are defined by a laboratory meaning and for which there is no known correlation in the field of art. 
Claims 37-38 recite a “UCART22” and a “UCART19”.
Claims 41-43 recite the “UCART.”
The claims are directed to a kit with an intended use for administration and methods of administering any UCART22 and/or any UCART19 (Claims 37-38, respectively) and any UCART (Claims 41-43) wherein the UCART22, UCART19 and UCART are not defined by the critical regions of its primary structure (i.e., the CDR regions, or the heavy and light chain variable regions).  Therefore, all of the rejected claims read on a genus of UCART comprising less than the full complement of six CDR sequences much less even single domain antibodies.  Additionally, the claims do not recite a structure for the recited antigen, CD22 or CD19.  
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics) or through a sufficient description of a representative number of species.  Either is considered sufficient to show the applicant was in possession of the claimed genus.
Regarding structure-function correlation, it is noted that one of skill in the art was aware that there is a lack of structure-function correlation in antibody molecules.  Evidence of such in the form of publications in the art include the following.
First, the prior art recognizes that the full six CDR sequences are required to form the part of an antibody, i.e., the paratope, that specifically binds the target antigen.  See Al Qaraghuli et al. (2020, Nature Scientific Reports 10:13969), who state that the six CDRs form a continuous surface to form the paratope that binds the epitope of the cognate antigen.  
However, the prior art also recognizes that a single protein can be bound by a very large and structurally diverse genus of antibodies (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes). For example, Edwards et al. (2003, JMB 334:103-118) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines), and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well. 
Lloyd et al. (2009, Protein Engineering, Eng. Design & Selection 22(3): 159-168) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding. Said reference further teaches that in their studies, of the 841 unselected and 5,044 selected antibodies sequenced, all but one of the 49 functional VH gene segments was observed, and that there are on average about 120 different antibodies generated per antigen. Said reference also teaches that a wide variety of VH and VL pairings further increase diversity. (See entire reference.)  
Goel et al. (2004, J. Immunol. 173: 7358-7367) teach that three mAbs that bind to the same short (12-mer) peptide, exhibit diverse V gene usage, indicating their independent germline origin. Said reference further teaches that two of these mAbs recognize the same set of amino acid residues defining the epitope (alternate amino acid residues spread over the entire sequence), however, the relative contribution of each set of residues in the peptide showed significant variation. The reference notes that all of the mAbs do not show any kind of V gene restriction among themselves, implying variable paratope structure, despite that two of these mAbs bind to the peptide through a common set of residues. (See entire reference).  
Khan et al. (2014, J. Immunol. 192: 5398-5405) teach that two structurally diverse germline mAbs recognizing overlapping epitopes of the same short peptide do so in different topologies, the antibodies possessing entirely different CDR sequences. Said reference teaches that unrelated mAbs structurally adjust to recognize an antigen, indicating that the primary B cell response is composed of BCRs having a high degree of structural adaptability. Said reference also teaches that the common epitope(s) also adopt distinct conformations when bound to different mAbs, with the higher degree of structural plasticity inherent to the mAbs. Said reference further teaches “It has been shown that both the framework region and the CDRs have a considerable amount of inherent conformational plasticity...Therefore, it is not surprising that distinct germline Abs recognize the same epitope by rearranging the CDR conformations. This may well have implications of Ag specificity beyond the naive BCR repertoire, because Kaji et al... .have shown in a recent report that the B cell memory can contain both germline-encoded and somatically mutated BCRs.” (See entire reference).
Poosarla et al. (2017, Biotechn. Bioeng. 114(6): 1331 -1342) teach substantial diversity in designed mAbs (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different epitopes on the same peptide. Said reference further teaches “most B-cell epitopes... in nature consist of residues from different regions of the sequence and are discontinuous...de novo antibody designs against discontinuous epitopes present additional challenges...". (See entire reference.)
Conversely, evidence also shows that some functionally diverse antibodies can share some structural similarities, including an entire CDR region. See Igawa et al. (US 9,334,331 B2), who disclose antibody Q153 that binds human Factor IXa.  Q153 comprises a VH-CDR1 identical to the VH-CDR1 of antibody 11E12 disclosed by Gonzales et al. (US 10,421,807 B2).  However, 11E12 specifically binds canine IL-31, a protein having no structural or functional similarity to human Factor IXa.  This illustrates that even when some CDR regions share 100% structural identity, the antibodies in which they are comprised can have completely different functions (i.e., binding specificities). 
The combination of evidentiary publications thus underscores a lack of structure-function correlation in conventional antibody molecules which is herein applicable to the reconstructed complex comprising not only an anti-CD22 and/or an anti-CD19 binding aspect in the UCART platform but in combination with the elements TCR knock out, safety switch and (i)-(iii) set forth in Claim 28.
Regarding a representative number of species, the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus of UCART as per MPEP § 2163.  While the specification provides general descriptions of how to make UCART22 and UCART19 and how to test them for desired binding and therapeutic activities, those UCART are shown in Claims 28-34, which herein at not rejected.  Accordingly, the specification describes a limited number of species of UCART22, UCART19 and UCART having the structure and functions required by the claims.
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity.  Despite the fact that the specification disclosed human TNF-α protein, and despite the disclosure of the structures of more than one species of antibody related to the genus, the court ruled that that the generic antibody claims at issue were invalid for lack of written description.  The fact pattern is similar in the instant case.  As in the court case, the instant claims recite a genus of antibodies that have affinity for a specific antigen and have a desirable special property, i.e., ability to be therapeutically effective in methods of treating tumors or inducing an immune response.  Following the finding in Centocor, the instant claims are found to lack adequate written description.  
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 28-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-53, 57-69 of copending Application No. 16/498,276 (reference application US 20210100839). The reference is not afforded safe harbor protection under 35 USC 121 because the claims of the applications are NOT subject to restriction from each other nor are they shown to possess a continuation status. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claims relate to inventions to CD22 CAR comprising a safety switch, an engineered immune cell engineered to comprise and express the CD22CAR and comprising at least an inactivated T Cell Receptor gene, i.e., TRAC or T cell receptor alpha constant, for use in therapy especially for treating refractory CD22 expressing cancers.





    PNG
    media_image1.png
    614
    696
    media_image1.png
    Greyscale
Claim 28 comprising the UCART22 wherein the mAb-specific epitopes 
correspond to the safety switch elements of at least (iv):  rituximab epitope “CPYSNPSLC” and QBEN-10 epitope “ELPTQGTFSNVSTNVSPAKPTTTA”; and wherein the anti-CD22 CAR polypeptide of at least 80% sequence identify to SEQ ID NO: 15 comprises the VH/VL domain pair of for example, ref SEQ ID NOS: 71 and 72 having at least 80% identity

    PNG
    media_image2.png
    327
    660
    media_image2.png
    Greyscale
and

    PNG
    media_image3.png
    253
    693
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    69
    640
    media_image4.png
    Greyscale

	Claim 28, element (i) for a hinge domain of CD8alpha.


    PNG
    media_image5.png
    64
    621
    media_image5.png
    Greyscale

	Claim 28, element (iii) for the intracellular signaling domain.

    PNG
    media_image6.png
    176
    652
    media_image6.png
    Greyscale

Claim 28, elements (ii) and (iv), respectively.

    PNG
    media_image7.png
    124
    656
    media_image7.png
    Greyscale

Claim 33 and the scfv of the same species.

    PNG
    media_image8.png
    73
    628
    media_image8.png
    Greyscale

Claim 28 and the engineered T cell to comprise the TcR knock out and Claim 29.

    PNG
    media_image9.png
    139
    635
    media_image9.png
    Greyscale

Claim 32 and the additional gene inactivation are overlapping.

    PNG
    media_image10.png
    79
    669
    media_image10.png
    Greyscale

Claim 34 drawn to a UCART22 comprising a scfv anti-CD19.

    PNG
    media_image11.png
    59
    672
    media_image11.png
    Greyscale

Claim 35 drawn to the same population of cells.

    PNG
    media_image12.png
    73
    648
    media_image12.png
    Greyscale

Claim 39 drawn to the pharmaceutical composition.

    PNG
    media_image13.png
    98
    694
    media_image13.png
    Greyscale

Claim 37 drawn to the same.

    PNG
    media_image14.png
    185
    689
    media_image14.png
    Greyscale

See method of treatment claims 38 and 41-42.

    PNG
    media_image15.png
    78
    659
    media_image15.png
    Greyscale

See claim 38.

    PNG
    media_image16.png
    205
    676
    media_image16.png
    Greyscale

See Claim 43.


    PNG
    media_image17.png
    553
    720
    media_image17.png
    Greyscale

See Claim 42.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
12.	No claims are allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643